Citation Nr: 0606186	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the RO which, 
in pertinent part, denied service connection for bilateral 
hearing loss and tinnitus.  

The Board notes the December 2004 rating decision also denied 
service connection for bronchiectasis, status post lung 
resection; however, the veteran submitted a notice of 
disagreement (NOD) as to only the claims for bilateral 
hearing loss and tinnitus.  Therefore, the claim for service 
connection for bronchiectasis is not before the Board.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and sensorineural hearing loss as 
an organic disease of the nervous system is not shown to have 
been manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has tinnitus 
that is due to any incident or event in active military 
service, and tinnitus as an organic disease of the nervous 
system is not shown to have been manifested within one year 
after separation from service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by service, 
nor may tinnitus, as an organic disease of the nervous 
system, be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes the veteran had "fire-related" service, 
which means that based upon the veteran's period of service, 
his service medical records (SMRs) were presumably damaged or 
destroyed by an accidental fire at the National Personnel 
Records Center facility in St. Louis, Missouri, in July 1973.  
The Board notes, however, that a portion of the veteran's 
records were able to be reconstructed and are associated with 
the claims file.  

At the veteran's enlistment examination, in January 1943, his 
hearing was 20/20 bilaterally.  In September 1943, the 
veteran complained of a headache and earache in his right 
ear.  There is no indication as to the etiology or diagnosis 
related to the veteran's earache.  At an examination 
conducted prior to the veteran being discharged from service 
in 1946, the veteran's hearing on whispered voice examination 
was 15/15 bilaterally, and clinical evaluation of his ear, 
nose, and throat revealed no abnormalities.  

A March 1987 private audiological report, from E.W.S., Ph.D., 
shows the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
Approx. 
15
Approx. 
35
Approx. 
40
Not 
reported
Approx. 
45
LEFT
Approx. 
15
Approx. 
25
Approx. 
25
Not 
reported
Approx. 
45

Speech audiometry revealed speech discrimination of 80 
percent bilaterally.  Dr. EWS notes that speech audiometry 
revealed a mild threshold hearing loss for speech 
bilaterally, with mild discrimination impairments in each 
ear.  The diagnosis was sensorineural high frequency hearing 
loss bilaterally.  

Private medical records, dated from January 2001 to June 
2004, reflect treatment for various medical problems.  In 
June 2001, otoscopic examination of the external auditory 
canals and tympanic membranes was normal and external 
inspection of the ears was normal.  Audiometric testing was 
not conducted.  In February 2002, the veteran was evaluated 
for cardiac problems.  In reviewing the various systems in 
the veteran's body, the physician noted the veteran had 
tinnitus and that his hearing was "down."  Audiometric 
testing was not conducted.  In April 2002, the physician 
noted the veteran did not have tinnitus or hearing loss.  

In July 2004, the veteran submitted a formal claim for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  

In his April 2005 NOD, the veteran stated that, during 
service, he was on a howitzer crew and was exposed to the 
loud noise associated with his duties.  He also stated that, 
since service, his hearing has suffered and he has had 
ringing in his ears.  

In May 2005, the veteran was afforded a VA examination.  His 
claims file was reviewed.  The veteran reported a gradual 
loss of hearing "at least before he retired in 1982" and 
constant bilateral tinnitus 15 to 20 years before 1982.  The 
examiner noted that during service the veteran was the 
"number one" man on a howitzer and that he drove a truck 
which transported the ammunition for the howitzer.  After the 
military, the veteran worked in agriculture and also worked 
in mines for 20 years, where there was significant noise 
exposure from engines and heavy equipment, without the use of 
hearing protection.  The veteran reported the use of hearing 
protection while hunting.  On the associated audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
60
70
70
LEFT
35
55
50
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 55 percent in the left ear.  
The diagnosis was mild to moderately severe sensorineural 
hearing loss bilaterally, as well as constant tinnitus per 
the veteran's report.  The examiner stated that, given the 
history of post-military noise exposure and the aging process 
(noting that the veteran's hearing loss had progressed 
significantly since the last audiologic test in 1987), 
without military records to review, it was impossible to 
determine without pure speculation whether or not the 
veteran's hearing loss and tinnitus began as a result of 
military noise exposure.  

In October 2005, the same physician who conducted the May 
2005 VA examination amended her report to say that, without 
military audiometric records to review, and given the factors 
mentioned immediately above, it is impossible to determine 
without pure speculation whether or not the veteran's hearing 
loss and tinnitus began as a result of military noise 
exposure.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for bilateral hearing 
loss and tinnitus.  In a July 2004 letter, the RO informed 
the veteran of the types of evidence needed to substantiate 
his claim as well as its duty to assist him in substantiating 
his claim under the VCAA.  In addition, the discussions in 
the June 2005 Statement of the Case (SOC) and October 2005 
Supplemental Statement of the Case (SSOC), issued during the 
pendency of this claim and appeal, informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The July 2004 letter explicitly 
asked the veteran to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).  

Review of the record shows the veteran has responded to the 
RO's communications with additional argument.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Accordingly, we find that 
VA has satisfied its duty to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as organic diseases of the nervous system, 
including sensorineural hearing loss and tinnitus, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The veteran has asserted that he was exposed to significant 
noise exposure in service while serving as a member of a 
howitzer crew.  The veteran has stated that he was the 
"number one" man on the howitzer gun and that the noise 
from firing the gun without hearing protection caused his 
hearing problem and tinnitus.  

A.  Hearing Loss

The veteran contends that his bilateral hearing loss is 
directly related to his active military service.  The Board 
notes the veteran's SMRs on file are negative for any 
complaints, treatment, or diagnosis related to hearing loss.  
The Board does note that, in September 1943, the veteran 
reported to sick call complaining of a headache and earache 
in his right ear.  However, there is no indication that the 
veteran's in-service earache was related to noise exposure or 
resulted in hearing loss during or after service.  Due to the 
apparent loss of some service records by fire, the Board is 
most sensitive to our heightened obligation to explain our 
dispositive findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  However, the Board notes the 
veteran was noted to have normal hearing at both his 
enlistment examination in September 1942 and his separation 
examination in 1946.  

The Board acknowledges that the lack of any evidence showing 
the veteran exhibited hearing loss consistent with the 
regulatory threshold requirements for hearing disability 
during service (38 C.F.R. § 3.385) is not fatal to his claim.  
The laws and regulations do not require in-service complaints 
of, or treatment for, hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Instead, the Court has held where there [is] 
no evidence of the veteran's hearing disability until many 
years after separation from service, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service."  Hensley, 5 Vet. App. at 160 (quoting 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  The 
Board notes the veteran has a current diagnosis of bilateral 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385 (2005).  The evidence shows the veteran met the 
criteria for hearing loss disability as shown in the March 
1987 and May 2005 audiometric reports.  Therefore, the 
critical question is whether the current hearing loss is 
causally related to service.  

The first post-service indication of hearing loss included in 
the evidence of record is shown in private medical record 
from Dr. EWS, dated March 1987, which the Board notes is more 
than 40 years after the veteran was separated from service.  
Although Dr. EWS diagnosed the veteran with bilateral high 
sensorineural hearing loss, he did not provide an opinion as 
to the etiology of the veteran's hearing impairment.  
Therefore, while the March 1987 private medical record shows 
the veteran suffered from a hearing impairment, it does not 
contain a medical nexus to service.  

The Board notes the only medical opinion of record addressing 
the relationship between the veteran's current hearing loss 
and service was furnished by the VA examiner in May 2005.  
After reviewing the claims file, interviewing the veteran, 
and conducting an audiometric examination, the VA audiologist 
stated that, given the veteran's history of post-military 
noise exposure and the aging process, without military 
audiometric records to review, it would be impossible to 
determine without pure speculation whether or not the 
veteran's hearing loss began as a result of military noise 
exposure.  In this context, the Board notes that the 
veteran's service medical records do not contain audiometric 
reports because the whispered voice test is the type of test 
that was utilized during the time the veteran was in service.  
As noted, the veteran's enlistment and separation examination 
reports show the veteran had normal hearing based upon the 
whispered voice test.  

Although there is no medical opinion of record which directly 
addresses the likelihood that the veteran's current hearing 
loss is related to service, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  Even in 
evaluating the evidence in the light most favorable to the 
veteran, the Board notes there is no evidence showing 
treatment for bilateral hearing loss until March 1987, which 
is more than 40 years after he was separated from service.  
In addition, the Board finds probative that the March 1987 
audiometric examination was conducted after the veteran's 
post-service noise exposure from working in mines for 20 
years.  In this regard, the Board notes that, at the May 2005 
VA examination, the veteran did not relate his hearing loss 
to military noise exposure as he reported a gradual loss of 
hearing "at least before he retired in 1982."  The Board 
also finds probative that the VA audiologist noted that, due 
to the aging process, the veteran's hearing loss had 
significantly progressed since the March 1987 audiologic 
examination.  

In determining that service connection for bilateral hearing 
loss is not warranted, the Board notes there is no medical 
evidence in the claims file specifically relating the 
veteran's hearing loss to noise exposure in service.  The 
only evidence of record linking the veteran's hearing loss to 
service is the veteran's own assertions.  While the veteran 
is capable of providing evidence of symptomatology and the 
Board does not doubt the veteran sincerely believes his 
hearing loss was caused by military noise exposure, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as medical etiology and 
causation of disability.  See Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, service connection for bilateral hearing loss on a 
presumptive basis is not available in this case, because, as 
noted, there is no indication in the evidence of record that 
the veteran manifested an organic disease of the nervous 
system, shown to include either hearing loss or tinnitus, to 
a compensable degree within his first post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  In this regard, the Board again notes that at the 
veteran's separation examination his hearing was normal and 
there were no ear, nose, or throat abnormalities found on 
clinical evaluation.  Furthermore, the veteran has not 
submitted or identified medical records which show he 
suffered from bilateral hearing loss between the time he was 
separated from service in February 1946 and March 1987.  This 
gap of many years preponderates against a finding that his 
hearing problem is a chronic disorder which originated in, or 
shortly after, service, and also rebuts any assertion of 
continuity of symptomatology since separation from service.

In summary, the veteran's claim for service connection for 
bilateral hearing loss cannot be granted because there is no 
evidence of hearing loss during service or until 40 years 
thereafter, there is evidence that the veteran's hearing loss 
may be due to intercurrent causes, including post-service 
noise exposure and the aging process, and there is no 
competent medical evidence which provides a nexus between the 
veteran's current hearing loss and military noise exposure.  
Therefore, the Board finds the preponderance of the evidence 
is against the claim for service connection for bilateral 
hearing loss, and there is no reasonable doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Tinnitus

Review of the claims file shows no competent diagnosis of 
tinnitus.  The Board notes that the veteran has stated he has 
suffered from ringing in his ears since he was on active 
duty.  The Board also notes that, at the May 2005 VA 
examination, the veteran reported he has had constant 
tinnitus since 15 to 20 years before he retired in 1982, 
which the Board notes would be no earlier than 1962 and is 
more than 10 years after he was separated from service.  

The evidence of record, to include the SMRs as well as 
private medical records dated after the veteran was released 
from active duty, does not support the veteran's contentions, 
as it is negative for any complaints, treatment, or diagnosis 
related to tinnitus.  The Board notes that a February 2002 
private medical record shows the physician noted the veteran 
had tinnitus.  However, the Board finds that record to be of 
little probative value because the physician failed to 
indicate on what basis he concluded the veteran had tinnitus.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the physician to give basis for his opinion 
affects the weight and credibility of the evidence).  Indeed, 
the Board notes the February 2002 report of tinnitus may be 
based on a report provided by the veteran, as it was made on 
cursory review of the veteran's bodily systems while 
evaluating his cardiac problems and does not contain any 
complaints or clinical findings related to tinnitus.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion based on reported 
history and unsupported by clinical findings).  Likewise, the 
Board considers the May 2005 VA examination to be of little 
probative value, as it pertains to tinnitus, because it 
contains a diagnosis of constant tinnitus based upon a report 
by the veteran.  See id.  

The Board finds there is no evidence of record which shows 
the veteran was evaluated by a doctor and competently 
diagnosed with tinnitus.  In this regard, the Board notes 
that, in April 2002, review of the veteran's ears revealed he 
did not have tinnitus.  In addition, the March 1987 private 
audiometric report and opinion refers to the veteran's 
hearing loss, and does not provide a diagnosis of tinnitus.  
Without a current diagnosis of tinnitus, the veteran's claim 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
("absent proof of the existence of the disability being 
claimed, there can be no valid claim").  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


